CHARLES J. SCHUCK, Judge.
Claimant, the Kentucky-West Virginia Junk Company, of Williamson, West Virginia, seeks reimbursement in the sum of $20.25, which amout it claims as damages for ah injury to its truck occasioned by the negligence of the driver of state road truck #230-97, in the city of Williamson, Mingo county, on January 25, 1943. The damages in question were paid by the claimant, and were occasioned by the state road truck swinging too widely over the center line of the road on which the accident happened and thereby causing a collision with claimant’s oncoming truck.
The state road commission does not contest the claimant’s right to an award for the said amount but concurs in the claim for that amount, and the claim is approved by a special assistant to the attorney general1 as one that should be paid. We have carefully considered the case upon the record as submitted and are of the opinion that it should be entered as an approved claim and an award is made accordingly in the sum of twenty dollars and twenty-five cents ($20.25).